






EXHIBIT 10.17


AMENDMENT NO. 1
TO
CREDIT AGREEMENT


AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of May 21, 2014 (this
“Agreement”), among PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the
“Company”), TO-RICOS, LTD., a Bermuda company, TO-RICOS DISTRIBUTION, LTD., a
Bermuda company (collectively, the “Borrowers”), the various Subsidiaries (such
capitalized term and all other capitalized terms not defined herein shall have
the meanings provided for in Article I) of the Company parties hereto, the
various financial institutions parties hereto (collectively, the “Lenders”), and
COBANK, ACB, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.
W I T N E S S E T H:
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement, dated as of August 7, 2013 (the “Existing Credit
Agreement”), and the other Loan Documents;
WHEREAS, the Borrowers have requested that, as of the Effective Date, the
Existing Credit Agreement be amended as herein provided; and
WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;
NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:
ARTICLE I
DEFINITIONS


SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Amended Credit Agreement” means the Existing Credit Agreement as amended by
this Agreement as of the Effective Date.
“Borrowers” is defined in the preamble.
“Company” is defined in the preamble.
“Effective Date” is defined in Section 5.1.
“Existing Credit Agreement” is defined in the first recital.
“Lenders” is defined in the preamble.




--------------------------------------------------------------------------------




SECTION 1.2. Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Credit Agreement.
ARTICLE II
AMENDMENTS


Effective on (and subject to the occurrence of) the Effective Date, clauses (b),
(c), (e) and (f) of the definition “Permitted Investments” as set forth in the
Existing Credit Agreement are, respectively, amended and restated in their
entirety as follows:
“(b)    investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least A-3 or better by S&P or P-3 or better by Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000 and which has, at
the time of acquisition of the applicable certificate of deposit, banker’s
acceptance or time deposit, (i) in the case of such investments maturing within
180 days from the date of acquisition thereof, short-term debt ratings of A-3 or
better by S&P or P-3 or better by Moody’s, and (ii) in the case of such
investments maturing later than 180 days (but in any event within one year) from
the date of acquisition thereof, long-term debt ratings of BBB- or better by S&P
or Baa3 or better by Moody’s;
(e)     direct obligations issued by any State of the United States or any
political subdivision of such state or public instrumentality thereof maturing
within one year and having, at the time of acquisition, a rating of at least
BBB- or better by S&P or Baa3 or better by Moody’s;
(f)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated BBB- or
better by S&P or Baa3 or better by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000; and”
ARTICLE III
REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to make the amendments provided for in Article
II, each Borrower hereby (a) represents and warrants that (i) each of the
representations and warranties of the Loan Parties contained in the Existing
Credit Agreement and in the other Loan Documents is true and correct in all
material respects on and as of the date hereof, except that such representations
and warranties (A) that relate solely to an earlier date shall be true and
correct in all material respects as of such earlier date and (B) shall be true
and correct in all respects to the extent they are qualified by a materiality
standard and (ii) no Default or Event of Default has occurred and is continuing;
and (b) agrees that the incorrectness in any respect of any representation and
warranty contained in the preceding clause (a) shall constitute an immediate
Event of Default. Without limiting the foregoing, each Borrower hereby (x)
ratifies and confirms all of the terms, covenants and conditions set forth in
the Loan Documents and hereby agrees that it remains unconditionally liable to
the Administrative Agent and the Lenders in accordance with the respective
terms, covenants and conditions set forth in the Loan Documents, and all the
Collateral thereto in favor of the Administrative Agent (for the benefit of the
Lender Parties) continues unimpaired and in full force and effect, and (y)
waives all defenses, claims, counterclaims, rights of recoupment or set-off
against any of its Obligations.




--------------------------------------------------------------------------------




ARTICLE IV
ACKNOWLEDGMENT OF SUBSIDIARIES


By executing this Agreement, each Subsidiary of the Company that is a party
hereto hereby confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Effective Date each
reference therein to the Credit Agreement shall refer to the Existing Credit
Agreement after giving effect to this Agreement. Without limiting the foregoing,
each such Subsidiary waives all defenses, claims, counterclaims, rights of
recoupment or set-off with respect to any of such Subsidiary’s Obligations.
ARTICLE V
CONDITIONS TO EFFECTIVENESS; EXPIRATION


SECTION 5.1. Effective Date. This Agreement shall become effective (the
“Effective Date”) when the conditions set forth in this Section have been
satisfied.
SECTION 5.1.1 Execution of Agreement. The Administrative Agent shall have
received counterparts of this Agreement duly executed and delivered on behalf of
the Borrowers, each of the Subsidiaries of the Company parties to the Existing
Credit Agreement and the Required Lenders.
SECTION 5.1.2 Representations and Warranties. The representations and warranties
made by the Borrowers pursuant to Article III as of the Effective Date shall be
true and correct.
SECTION 5.2. Expiration. If the Effective Date has not occurred on or prior to
10:00 a.m. (New York,New York time) on May 30, 2014, the agreements of the
parties contained in this Agreement shall terminate immediately on such date and
without further action.
ARTICLE VI
MISCELLANEOUS
SECTION 6.1. Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.
SECTION 6.2. Loan Document Pursuant to Amended Credit Agreement. This Agreement
is a Loan Document executed pursuant to the Amended Credit Agreement. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions contained in the Existing Credit Agreement and each
other Loan Document shall remain unamended or otherwise unmodified and in full
force and effect.
SECTION 6.3. Limitation of Amendments. The amendments set forth in Article II
shall be limited precisely as provided for herein and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Credit Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of any Borrower or any other Loan Party which would require the consent of
any of the Lenders under the Existing Credit Agreement or any other Loan
Document.
    SECTION 6.4. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
SECTION 6.5. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.




--------------------------------------------------------------------------------




SECTION 6.6. Further Assurances. The Borrowers shall execute and deliver, and
shall cause each other Loan Party to execute and deliver, from time to time in
favor of the Administrative Agent and the Lenders, such documents, agreements,
certificates and other instruments as shall be necessary or advisable to effect
the purposes of this Agreement.
SECTION 6.7. Costs and Expenses. The Borrowers agree to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of legal counsel for the Administrative Agent, that are incurred
in connection with the execution and delivery of this Agreement and the other
agreements and documents entered into in connection herewith.
SECTION 6.8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.
SECTION 6.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 6.10. Entire Agreement. This Agreement constitutes the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.
[Signature pages follow]


























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
BORROWERS:
 
PILGRIM’S PRIDE CORPORATION
 
By:
/s/ Gustavo Biscardi
 
Name:
Gustavo Biscardi
 
Title:
Treasurer

TO-RICOS, LTD.
 
By:
/s/ Fabio Sandri
 
Name:
Fabio Sandri
 
Title:
CFO

TO-RICOS DISTRIBUTION, LTD.
 
By:
/s/ Fabio Sandri
 
Name:
Fabio Sandri
 
Title:
CFO

OTHER LOAN PARTIES:
PILGRIM’S PRIDE CORPORATION OF WEST VIRGINIA, INC.
By:
/s/ Fabio Sandri
 
Name:
Fabio Sandri
 
Title:
CFO

ADMINISTRATIVE AGENT:
COBANK, ACB,
as Administrative Agent
 
By:
/s/ James H. Matzat
 
Name:
James H. Matzat
 
Title:
Vice President

           
















--------------------------------------------------------------------------------




LENDERS:
COBANK, ACB,
as Lender and as Swingline Lender
By:
/s/ James H. Matzat
 
Name:
James H. Matzat
 
Title:
Vice President
COÖPERATIVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH
as Lender
By:
/s/ Michalene Donegan
 
Name:
Michalene Donegan
 
Title:
Executive Director
By:
/s/ Stephen Gilbert
 
Name:
Stephen Gilbert
 
Title:
Executive Director
BANK OF MONTREAL
as Lender
By:
/s/ Philip Langheim
 
Name:
Philip Langheim
 
Title:
Managing Director

ING CAPITAL LLC, as Lender
By:
/s/ Dan Lamprecht
 
Name:
Dan Lamprecht
 
Title:
Managing Director
BARCLAYS BANK PLC, as Lender
By:
/s/ Marguerite Sutton
 
Name:
Marguerite Sutton
 
Title:
Vice President
BANK OF AMERICA, N.A., as Lender
By:
/s/ Kory Clark
 
Name:
Kory Clark
 
Title:
Senior Vice President
THE BANK OF NOVA SCOTIA, as Lender
By:
/s/ Rafael Tobon
 
Name:
Rafael Tobon
 
Title:
Director
By:
/s/ Juan Pablo Jimenez
 
Name:
Juan Pablo Jimenez
 
Title:
Associate Director





--------------------------------------------------------------------------------




SOCIÉTÉ GÉNERALE, as Lender
By:
/s/ Emmanuel Chesneau
 
Name:
Emmanuel Chesneau
 
Title:
Managing Director
By:
/s/ Lina A. Garcia
 
Name:
Lina A. Garcia
 
Title:
Director

U.S. BANK NATIONAL ASSOCIATION, as Lender
By:
/s/ Harry J Brown
 
Name:
Harry J Brown
 
Title:
Vice President

WELLS FARGO BANK NATIONAL ASSOCIATION, as Lender
By:
/s/ Jeffry S. Millican
 
Name:
Jeffry S. Millican
 
Title:
Vice President

JPMORGAN CHASE BANK, N.A., as Lender
By:
/s/ Jeffry S. Millican
 
Name:
Scott Goodwin
 
Title:
Vice President / Officer
FARM CREDIT EAST (F/K/A FIRST
PIONEER FARM CREDIT, ACA), as Lender
By:
/s/ Kerri B. Sears
 
Name:
Kerri Sears
 
Title:
Vice President
FIFTH THIRD BANK, as Lender
By:
/s/ Dwayne Sharp
 
Name:
Dwayne Sharp
 
Title:
Vice President
MORGAN STANLEY SENIOR FUNDING, INC., as Lender
By:
/s/ Brendan MacBride
 
Name:
Brendan MacBride
 
Title:
Vice President





--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as Lender
By:
/s/ Bradford F. Scott
 
Name:
Bradford F. Scott
 
Title:
Senior Vice President
FARM CREDIT BANK OF TEXAS, as Lender
By:
/s/ Luis M. H. Requejo
 
Name:
Luis M. H. Requejo
 
Title:
Director, Capital Markets







